department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c office_of_chief_counsel date genin-117436-05 cc ita ------------------------------------ ---------------- number info release date uil 7702b ----------------------------------------- -------------------------- --------------------------------------- ---------------------------------------- dear ------------------ reference irs per_diem requirements the service has received your inquiry about whether it is reasonable to utilize meals and incidental expense m ie rates calculated by an independent travel service provider for determining daily meal locality rates additionally you inquired as to whether there is taxable_income provided to the employee if the independently provided daily m ie rates exceed the published daily federal m ie rate for the same locality generally a taxpayer may establish its own daily m ie rate or employ another to calculate it assuming the employee substantiates to the taxpayer the time place and business_purpose the daily m ie rate paid to the employee to the extent it exceeds the federal m ie rate for the locality of travel for that day contained in revproc_2005_10 2005_3_irb_341 or the current applicable revenue_procedure is includible in the income of the employee facts will pay its employees for travel away from home the contractor calculates an amount for meals that the employee is reasonably likely to incur but which amount plus dollar_figure for incidental_expenses exceeds the federal m ie rate analysis home under sec_162 and sec_274 of the internal_revenue_code if the person reimbursed can generally the taxpayer may deduct reimbursed expenses for travel away from taxpayer hires an independent_contractor to calculate an amount the taxpayer substantiate the amount time place and business_purpose for meals and incidental_expenses if the taxpayer pays a m ie allowance in lieu of reimbursing actual meal and incidental_expenses incurred or to be incurred by an employee for travel away from home the person reimbursed can substantiate an amount up to the amount that is the federal m ie rate set for the locality to which the person travels for a day of meals and incidental_expenses so long as the person actually substantiates the time place and business_purpose revproc_2005_10 sections dollar_figure and an employee is not required to include in gross_income the portion of a m ie allowance received from a payor that is less than or equal to the maximum amount deemed substantiated under revproc_2005_10 see generally sec_1_274-5 of the income_tax regulations in addition that portion of the allowance received that is less than or equal to the amount of a meals and incidental expense allowance under section dollar_figure or dollar_figure of revproc_2005_10 is not reported as wages or other compensation on the employee's form_w-2 and is exempt from the withholding and payment of employment_taxes see sec_1_62-2 and c an employee is required to include in gross_income only the portion of the m ie allowance received from a payor that exceeds the amount of the federal m ie rate for the locality of travel for that day under revproc_2005_10 see generally sec_1_274-5 in addition the payor must report the excess portion of the allowance as wages or other compensation on the employee's form_w-2 and is subject_to_withholding and payment of employment_taxes see sec_1_62-2 c and h i b conclusion the payor may select any rate reasonably calculated not to exceed the amount of the expenses or the anticipated expenses the taxpayer may either calculate the rate itself or hire an independent_contractor to calculate the rate any rate reasonably calculated not to exceed the amount of the expenses or the anticipated expenses is acceptable the taxpayer must report the amount that exceeds the applicable federal m ie rate for the locality of travel for that day as wages or other compensation on its employee’s form_w-2 and is subject_to_withholding and payment of employment_taxes to inquire how the law applies to a specific set of facts you would need to pursue a letter_ruling the procedures for requesting this type of ruling are contained in revproc_2005_1 2005_1_irb_1 there is a fee associated with this type of request of dollar_figure unless your gross_income is less than dollar_figure then the fee is reduced to dollar_figure see appendix a revproc_2005_1 sincerely george baker branch chief branch income_tax accounting macro form rev department of the treasury - internal_revenue_service
